PER CURIAM.
Having considered the appellant’s response to the February 6, 2002, order to show cause, we dismiss this appeal as premature. The appellant sought review of a Judgment of Partition, which adjudicated the rights of the respective parties in the land sought to be partitioned and ordered partition, either by stipulation of the parties or by appointed commissioners. Such an order is not a final appealable order. See Camp Phosphate Co. v. Anderson, 48 Fla. 226, 37 So. 722, 725, 726 (1904).
BARFIELD, WOLF and DAVIS, JJ., concur.